Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	This application claims the benefit as a continuation of U.S. Patent Application No. 16/198,449, having the same title as this application, and filed on November 21, 2018, that has issued as U.S. Patent No. 10,915,827, on February 9, 2021, which in turn claims the benefit of U.S. Provisional Application No. 62/735,813 filed September 24, 2018.
	After a thorough search and consideration of the pertinent art categories, and the accompanying Information Disclosure Statement with its included references, and the Parent file, claims 1-20 are allowed.
	Claims 1-20 are allowed.

	The following is an Examiner’s statement of reasons for allowance:
 	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
	analyze an object received by the application to identify one or more fields of a form the application is configured to generate;
predict using a predictive model a likely field value for at least one of the one or more fields and a confidence level for at least one of the one or more likely field values, the confidence level having been derived from a confidence function for at least one of the one or more fields, wherein:

 		the predictive model has been trained using machine learning techniques to predict the confidence function and the likely field value for the one or more fields when the application receives a new object based on the relationships between the one or more user selected fields and the content in the objects in the data set; and
  	provide to the application the predicted field value for at least one predicted field and the predicted confidence level;
 	wherein the application displays the form in a user interface with the predicted field value for the at least one predicted field and the predicted confidence level for the at least one predicted field value.

 	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        12-17-2021